Defendant appeals from so much of an order granting retaxation of costs as to certain items and denying such retaxation as to certain other items in a bill of costs presented by the defendant as denied its right to tax its disbursements for stenographers’ fees, printing the case on appeal and printing its points. Order modified by including such items and the clerk of the Supreme Court, Queens county, is ordered to correct his records accordingly. As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to the appellant. The favor extended to the plaintiffs by this court [258 App. Div. 810] in its order of November 20, 1939, was upon the condition that they pay a full bill of costs up to the time that the motion to amend their reply was made at Special Term. This, under well-established rules, includes costs on the appeal from the judgment. (Audley v. Townsend, 131 App. Div. 79.) The term “ costs,” as used in the order of reversal on the appeal from the judgment, included the items of disbursements disallowed by the court below. (Civ. Prac. Act, § 1518, subd. 6; Rules Civ. Prac. rule 234; Matter of Hughes [Mechanics & Farmers Bank of Albany], 231 App. Div. 770.) No costs were allowed in the order granting leave to serve an amended reply, but a condition for the favor was imposed. The cases involving allowances upon appeals from orders are not applicable here. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.